DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yahata et al. US 5,909,609(Yahata).
claim 1, Yahata teaches an image forming apparatus comprising: 
an image forming portion (100) including a photosensitive member (130) and a developing portion (106) configured to develop, with toner, an electrostatic latent 5image formed on said photosensitive member, said image forming portion being configured to form an image on the sheet (from paper feeding section 140); 
an accommodating portion (140) configured to accommodate the sheet; 
a feeding portion (feeding rollers, FIG. 25) configured to feed the sheet accommodated in said accommodating portion; and  
10a first frame (130/120) including an upper space supporting said image forming portion, and a lower space under said upper space, 
wherein a second frame (140) is mountable to a lower portion of said first frame, 
wherein said accommodating portion and said feeding portion are 15replaceable with a supply container (300) containing the toner to be supplied to said developing portion of said image forming portion, in which said second frame supports said accommodating portion and said feeding portion (FIG. 25, C28 L15-32).  
Regarding claim 2, Yahata teaches an image forming apparatus according to Claim 1, wherein when 20said supply container (300) is provided in said lower space, said second frame is connected integrally with said first frame (FIG. 25).
Regarding claim 3, Yahata teaches an image forming apparatus according to Claim 2, wherein when said supply container is provided in said lower space, said accommodating 25portion and said feeding portion are provided in said second frame (FIG. 25).  
claim 4, Yahata teaches an image forming apparatus according to Claim 2, wherein said10194891(CFE06708) 26image forming apparatus includes said second frame (FIG. 25), and wherein said second frame is provided with a partition member including a single flat plate (visible in FIG. 25 not marked) or a plurality of flat plates between itself and said first frame.  
Regarding claim 5, Yahata teaches an image forming apparatus according to Claim 4. Yahata differs from the instant claimed invention by not explicitly disclosing: when said supply container is provided in said lower space, said second frame is provided with, in addition to said accommodating portion and said feeding portion, a supporting member provided on said partition member and configured 10to support said supply container. However this limitation is inherent in the disclosure and device taught by Yahata since the feeding portion cannot be present without support. Support is a broad enough term to encompass, fastener, frame shape, guides etc. Clearly from FIG. 15 and 25 shows that some support must be present otherwise any movement will result in the frames becoming misaligned and the device inoperable. Therefore a support member is inherent in the disclosure by Yahata.
Regarding claim 6, Yahata teaches an image forming apparatus according to Claim 4, wherein when said supply container is provided in said lower space, said second frame is provided with, in addition to said accommodating portion and said feeding 15portion, a feeding unit (pump 330) provided on said partition member and configured to feed the toner from said supply container to said developing portion (FIG. 25).  
Regarding claim 8, Yahata teaches an image forming apparatus according to Claim 1, wherein irrespective of when said supply container is provided in said lower space or when said accommodating portion and said feeding portion are held in said lower 25space, said first frame 
Regarding claim 9, Yahata teaches an image forming apparatus according to Claim 1, wherein10194891(CFE06708) 27 irrespective of when said supply container is provided in said lower space or when said accommodating portion and said feeding portion are held in said lower space, said image forming apparatus includes a sheet feeding passage from said feeding portion of said second frame to said image forming portion of said 5second frame is the same (see sheet feeding paths in FIG. 15 v FIG. 25).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yahata et al. US 5,909,609 (Yahata) and Souda US Pub 2014/0178095 A1 (Souda).
claim 7, Yahata teaches an image forming apparatus according to Claim 6. Yahata differs from the instant claimed invention by not explicitly disclosing: said second frame is provided with a driving unit (to move horizontal delivery screw 324) provided on said partition member 20and configured to drive said feeding unit. Yahata teaches the driving unit 324 on the floor of the second frame instead of the partition. However this configuration is known. Souda teaches a toner container 120 with driving unit 110 and 130 provided on said partition member, in other words the upper part of the lower frame (FIG. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sekida US Pub 2013/0308976 teaches a blank space 227 in an image forming apparatus in a lower frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852